DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements filed 14 October 2022 and 04 November 2022 indicated that a “copy of each listed reference, other than U.S. patents/applications and references cited in a parent application, is enclosed”. Applicant is reminded that merely broadly reciting that references can be found in a “parent application” is NOT sufficient for the purposes of not filing copies of references. The US parent application being relied upon under 35 U.S.C. 120 MUST be properly identified in the information disclosure statement as required by 37 C.F.R 1.98(d)(1). Otherwise copies of the references ARE required to be provided with the information disclosure statement. 
As Applicant provided copies of all the refences cited in the information disclosure statements filed 14 October 2022 and 04 November 2022, all the listed references have been considered. 

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 120, 122, and 123, found in Figure 1 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite as the phrase “said transducer”, found on line 8, “said DSI”, found on lines 9 and 14, and “said wireless interface”, found on line 14, lack proper antecedent basis as claim 1 previously refers to “at least one transducer”, not a singular transducer, “at least on digital sensor interface (DSI)”, not a singular DSI, and “a communication interface”, not a wireless interface. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited PELLEGRINO et a. (US 201/0109411 A1) (hereafter PELLEGRINO) in view of Applicant cited Bar-Cohen et al. (US 2014/0312739 A1) (hereafter Bar-Cohen) and Kikuchi et al. (US 4,374,477) (hereafter Kikuchi).
PELLEGRINO discloses a sensor for ultrasonically measuring a portion of a structure having a temperature (Abstract, paragraph [0003]), said sensor comprising: a high-temperature portion for ultrasonically coupling with said structure (Figures), said high-temperature portion comprising at least: at least one transducer (102) for converting a first signal to an ultrasonic transmit signal, and for converting an ultrasonic reflected signal to a second signal (paragraphs [0015], [0030]-[0031], [0044]); a low-temperature portion (Figures) comprising at least: at least one digital sensor interface (DSI) (103) to which said transducer (102) is electrically connected, said DSI (103) being configured to transmit said first electrical signal and receive said second electrical signal, and to generate an A-scan signal based on said first and second electrical signals (paragraphs [0029]-[0030], claim 26); a communication interface (409) for transmitting a digital signal based directly or indirectly on at least said A-scan signal (paragraph [0042]); and a battery for powering said DSI and said wireless interface (paragraph [0062]); 
While PELLEGRINO does not specifically disclose the structure having a temperature significantly above room-temperature, PELLEGRINO discloses in paragraph [0003] measuring the results of high temperature hydrogen attack, which would inherently include a structure having a temperature significantly above room-temperature.
PELLEGRINO discloses the claimed invention with the exception of an elongated member connecting said high temperature portion and said low temperature portion, said elongated member being sufficient rigid and long to hold said low-temperature portion a sufficient distance away from said high-temperature portion such that said low-temperature portion is subjected to significantly less heat from said structure compared to said high-temperature portion.
Bar-Cohen teaches a sensor for ultrasonically measuring a portion of a structure (steam pipe) having a temperature (Figure 1), said sensor comprising a high-temperature portion (Figure 1, ultrasonic probe and alignment fixture) for ultrasonically coupling with said structure (Figures, steam pipe), said high-temperature portion comprising at least one transducer (Figures 3A and 3B) for converting a first signal to an ultrasonic transmit signal (Figure 1, Abstract, paragraph [0082]) and for converting an ultrasonic reflected signal to a second signal (Figure 1, Abstract, paragraph [0082]); a low-temperature portion (Figure 1) comprising circuitry to which said transducer is electrically connected in order to operate the transducer (Figure 1), a wireless interface (Figure 1, wireless communication) for transmitting a digital signal based directly or indirectly on the measurements performed by the transducer (Figure 1) and an elongated member (high voltage cable) containing one or more electrical conductors for conducting said first and second signals between said transducer and said DSI (electrical circuitry), said elongated member being configured to offset said low-temperature portion a sufficient distance away from said high-temperature portion such that said low-temperature portion is subjected to significantly less heat from said structure compared to said high-temperature portion (Fig 1; para [0094]).
Kikuchi teaches an ultrasonic measuring device to be utilized in a high-temperature environment (high-temperature fluid in a conduit, Abstract) which includes elongated members (hollow pipes 18, 19) comprising rigid tubes (stainless steel pipes, column 3 lines 26-31) to offset a low-temperature portion of the system (operating circuitry) a sufficient distance away from said high-temperature portion (transducers) such that said low-temperature portion is subjected to significantly less heat from said structure (column 3 line 49 – column 4 line 11) and to connect the high temperature portion (ultrasonic detectors 11 and 13, see Figures, column 1 lines 13-15 and column 3 lines 17-31) to the low temperature portion (connecting terminals 20 and 21 in combination with relay box 8, coaxial cables 9 and 10, and a measuring circuit, see column 1 lines 27-50). Kikuchi further teaches at column 4 lines 5-11 that the use of the hollow pipes allows the coaxial cables transporting signals to remain unaffected by the high (or low) temperature of the pipe in which the fluid to be measured flows. Thus, allowing for the coaxial cables to be readily connected to and disconnected from the device and the maintenance of the coaxial cables is much improved. 
It would have been obvious to one of ordinary skill in the art to modify the sensor of PELLEGRINO in accordance with the teachings of Bar-Cohen so as to include an elongated member containing one or more electrical conductors for conducting said first and second signals between said transducer and said DSI, said elongated member being configured to offset said low-temperature portion a sufficient distance away from said high-temperature portion such that said low-temperature portion is subjected to significantly less heat from said structure compared to said high-temperature portion, since it would protect the DSI from damaging temperatures.
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify PELLEGRINO in view of Bar-Cohen to include the rigid tubular elongated members of Kikuchi as Kikuchi teaches that the use of such members allows the coaxial cables to remain unaffected by the high temperature of the structure under test while also allowing for the coaxial cables to be readily connected to and disconnected from the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,268,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims, as recited below, are not patentably distinct.
The differences between the claims are as follows:
	1) The limitation of the “high-temperature portion for ultrasonic coupling with said structure” of the present claim fully encompasses the “high-temperature portion for contact with said structure” of the patented claim as it is well known by one of ordinary skill in the art that contacting an ultrasonic probe to a test object provides some of the best ultrasonic coupling between the ultrasonic transducer and the test object. 
2) The limitation of a “communication interface” of the present claim fully encompasses the “wireless interface” of the patented claims as it is well known throughout the art of measuring and testing that a “wireless interface” is merely a specific type of communication interface.
3) The limitation of the “elongated member being sufficiently rigid and long to hold said low temperature portion” of the present claim is fully encompassed by the “elongated member being a rigid tube” of patented claim 3 as the rigid tube is clearly sufficiently rigid and long to meet the requirements of the present claim. 
4) The removal of the limitation “said elongated member, said low-temperature portion and said high-temperature portion form a discrete unitary body” from the patented claim to mete the requirements of the present claim is well within the purview of one of ordinary skill in the art and is not considered a patentable invention as the courts have held that to the mere fact that a given structure is integral does not preclude its consisting of various elements. Please see Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969) for making separable that which was integral. Please also see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Kleven (US 2012/0204650 A1) discloses an acoustic transducer assembly for a pressure vessel.
BABA et al. (US 2014/0331771 A1) discloses an ultrasonic measurement system in a high temperature environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855